Citation Nr: 0503761	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  99-20 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
cardiac arrhythmias, and nephritis, currently rated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from March 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
The procedural posture of this case is described in the 
Board's August 2003 decision, which denied an evaluation in 
excess of 60 percent for the appellant's service-connected 
hypertension, cardiac arrhythmias, and nephritis.  The 
appellant sought review before the United States Court of 
Appeals for Veterans Claims (hereinafter "Court"), which by 
an August 2004 Order granted a Joint Motion by the appellant 
and the Secretary of VA for vacatur of the Board's decision 
and remand of the case for further administrative appellate 
consideration.  

On review of the Court's Order, the joint motion, and the 
evidence of record, the appeal is herein REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.  


REMAND

To properly assess the evidentiary issues raised by the 
parties in the August 2004 Joint Motion, this claim must be 
remanded for VA cardiac and renal examinations.  The 
appellant should be given the opportunity to submit 
additional evidence and argument.  The case is remanded to 
the RO via the AMC in Washington, D.C., for the following:  

1.  Schedule the appellant for separate 
VA examinations by a cardiologist and a 
nephrologist to determine the nature and 
severity of the service-connected 
hypertension, cardiac arrhythmias, and 
nephritis.  Send the claims folder to 
each physician for review; the report 
written by each physician should 
specifically state that such a review was 
conducted.  

a.  Ask the cardiologist - based on 
review of the evidence of record, the 
results of appropriate medical tests or 
other procedures deemed required to 
accurately assess a diagnosis, and using 
her or his professional expertise - to 
determine (1) whether there is any 
current chronic or acute congestive heart 
failure, and, if acute, the frequency of 
episodes of such acute congestive heart 
failure in the previous year; (2) the 
level of metabolic equivalents (METs) at 
which dyspnea, fatigue, angina, 
dizziness, or syncope results (if a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, then an estimation is 
required from the examiner); (3) whether 
there is left ventricular dysfunction, 
and if so the percentage measurement of 
the ejection fraction; (4) the 
measurement of current blood pressure, 
with attention to diastolic pressure; and 
(5) whether the veteran's service-
connected disabilities are sufficiently 
severe to render him unable to secure or 
follow a substantially gainful 
occupation, without consideration of 
advancing age.  

b.  Ask the nephrologist - based on 
review of the evidence of record, the 
results of appropriate medical tests or 
other procedures deemed required to 
accurately assess a diagnosis, and using 
her or his professional expertise - to 
determine the presence of constant or 
recurring albumin; hyaline and granular 
casts; red blood cells; transient, 
slight, or persistent edema; constant 
albuminuria; definite or marked decrease 
in kidney function o other organ systems 
(especially cardiovascular); blood urea 
nitrogen (BUN) and creatinine measured as 
milligrams per 100 milliliters (mg%); and 
poor health characterized by lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion.  It should be 
noted whether there is a need for regular 
dialysis.  Only if the examination 
findings show persistent edema and 
albuminuria, or BUN more than 80 mg%, or 
creatinine more than 8 mg%, or marked 
decreased function of kidney or other 
organ system (especially cardiovascular), 
then ask the examiner whether the 
examination findings preclude more than 
sedentary activity due to the applicable 
findings.  Finally, ask the examiner 
whether the veteran's service-connected 
disabilities are sufficiently severe to 
render him unable to secure or follow a 
substantially gainful occupation, without 
consideration of advancing age.

The rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
all medical reports should be 
incorporated into the examination and 
associated with the claims file.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim.  If a benefit 
sought is not granted, the appellant and 
his representative should be furnished 
with a supplemental statement of the 
case, to include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



